 FREDERICK H. ZURMUHLEN ASSOC.Frederick H. Zurmuhlen and Edward Thomas Hicks,d/b/a Frederick H. Zurmuhlen&AssociatesandInternational Union of Operating Engineers, Local15-D, AFL-CIO. Case 29-CA-1888March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October30, 1970,Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended,and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed exceptions to theTrialExaminer'sDecision,the General Counsel andthe ChargingPartyfiled answers to the exceptions,and the Respondent filed a reply to the GeneralCounsel's answer.Pursuant to the provisions of Section 3(b) of theAct, theNational Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Frederick H. Zurmuhlen and Ed-ward Thomas Hicks, d/b/a Frederick H. Zurmuhlen& Associates, Staten Island, New York, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's recommendedOrd-er.2iThe Respondent's exceptions, which are limited to the question ofwhether Respondent is presently capable of offering reinstatement to thethree employees unlawfully discharged by it, clearly raise matters whichcannot be resolved by the Board at this time and which are appropriately asubject for the compliance stage of this proceeding2 In footnote 25 of the Trial Examiner's Decision, substitute "20" for"10" claysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE463MORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled on December 24, 1969, by International Union ofOperating Engineers, Local 15-D, AFL-CIO, herein calledtheUnion, the Regional Director for Region 29 of theNational Labor Relations Board, herein called the Board,issued a complaint on March 26, 1970, against Frederick H.Zurmuhlen and Edward Thomas Hicks, d/b/a FrederickH. Zurmuhlen & Associates, herein called the Respondent,alleging violations of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended (29 U.S.C. Sec.151,et seq.),herein called the Act. In its duly filed answerto the complaint the Respondent, while admitting certainallegations of the complaint, denied jurisdiction and thecommission of any unfair labor practices.Pursuant to notice, the hearing in this case was heldbefore me at Brooklyn, New York, on July 13 and 14, 1970.Allpartieswere represented and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs. Beefs were filedby counsel for the General Counsel, the Charging Party,and the Respondent. Upon consideration of the entirerecord,' including the briefs of the parties, and upon myobservation of the witnesses as they appeared before me, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIn essence, the Respondent contends that its operationsdo not fall within the Board's jurisdiction because they areprimarily intrastate.Respondent, a partnership, maintains its principal officeand place of business at Staten Island, New York. It isengaged at various building and construction sites locatedin the States of New York, New Jersey, and Vermont, inproviding and performing surveying, design and inspectionservices, and related civil engineering services.2The Respondent admits that during the year immediatelypreceding the issuance of the complaint, a representativeperiod, in the course of its conduct of its businessoperations, it performed services valued in excess of$400,000 of whichservices valued in excessof $200,000were performed for the Department of Transportation, anagency of the State of New York. The services wereperformed in connection with the construction of theRichmond Parkway in Staten Island, New York City,presentlyunder construction, a 20 million highwayconstruction project financed on a matching financial basisby the State of New York and by the United StatesDepartment of Transportation, Bureau of Public Roads.The Board considers the services rendered by anICounsel for the General Counsel moves that various typographicalerrors contained in the transcript be corrected There being no opposition,the corrections were made as ordered2Thismatter is alleged in the complaint and admitted by theRespondent189 NLRB No. 63 464DECISIONS OF NATIONALLABOR RELATIONS BOARDemployer to such projects to constitute indirect outflowand, as inasmuch as the value of the services performed bythe Respondent towards this project are in excess of theBoard's $50,000 indirect outflow standard for nonretailenterprises, I find and conclude that it would effectuate thepolicies of the Act to assert jurisdiction herein.3Accordingly, I further find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is and has beenat all times material herein a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.Preliminary Statement, Pleadings, and IssuesJohn W. Toth, Henry R. Kunath, and John J. Walsh, Jr.,employees of the Respondent, who were allegedly engagedin surveying work and were allegedly the only ones soemployed by the Respondent with the exception of the sonof one of the partners, signed union authorization cards.The day after Walsh and Kunath signed cards, the Unionallegedlymade a demand for recognition and bargainingupon the Respondent. Several days thereafter Toth,Kunath, and Walsh were discharged. The Respondent hasnever acknowledged or responded to the alleged demandfor bargaining.The complaint alleges, in substance, that the Union is themajority representative of the Respondent's employeesengaged in surveying, an appropriate unit; the Union madea demand for bargaining upon the Respondent; and theRespondent has at all times failed and refused to bargainwith the Union. The complaint further alleges that theRespondent discharged Toth, Kunath, and Walsh discnmi-natorily because of their activity on behalf of and theiradherence to the Union. The complaint further alleges thatby refusing to bargain with the employees' majorityrepresentative the Respondent has engaged in activitiesviolative of Section 8(a) (5) of the Act and that by thedischarge of Toth, Kunath, and Walsh the Respondent hasengaged in activities violative of Section 8(a)(3) and (1) ofthe Act. The complaint also alleges that the Respondentunlawfully interrogated and threatened its employees, inviolation of Section 8(a)(1) of the Act.The Respondent's answer, as noted above, denies that theRespondent is engaged in commerce within the meaning ofthe Act. Respondent further denies and contends that itemploys persons engaged in the surveying arts and,therefore, the alleged unit is inappropriate. It further deniesthat it ever received a demand for recognition andbargaining and that therefore it has never unlawfullyrefused to bargain with the Union. Additionally, Respon-dentdenies that it interrogated and threatened itsemployees and denies that it discharged Toth, Kunath, and3Browne andBuford,Engineers and Surveyors,145NLRB 765, 766,Truman Schlup, Consulting Engineer,145 NLRB 768, 769-7704From credited, uncontroverted testimony of Maguire5From the credited, uncontroverted testimony of Kunath and Toth Oncross-examination by Zurmuhlen, both of these employees denied thatWalsh, contending that the employees left its employ bymutual consent.Thus the issues, as framed by the pleadings and thecontentions of parties, are as follows:1.Whether the Board has jurisdiction over Respon-dent's operations. This issue has been resolved hereinabove.2.Whether the "field surveyors" unit is a unitappropriate for the purposes of collective bargaining.3.Whether the Union is the majority representative oftheRespondent's field surveyors unit and entitled torecognition and bargaining.4.Whether the Respondent unlawfully interrogatedand threatened employees.5.Whether Respondent unlawfully and discriminaton-lydischarged and failed to reinstate employees Toth,Kunath, and Walsh.6.Whether the Respondent at all times herein has failedand unlawfully refused to bargain with the Union as themajority representative of the Respondent's employeesengaged in surveying.The FactsB.BackgroundDuring 1967 or 1968 Thomas Maguire, the Union'sbusiness representative, spoke to Frederick Zurmuhlen, theRespondent's partner, whose activities are the subject ofthisproceeding.Maguire told Zurmuhlen that Maguirerepresented survey engineers in the Union and that hewanted to sit down to negotiate an agreement for thesurvey people in Zurmuhlen's employ. Zurmuhien repliedthat he would rather go out of business than affiliate with aunion; he was a professional man; and he saw no reason tolower his standards by negotiating with a local union.Maguire told Zurmuhlen that the latter's fears of the Unionwere unfounded. However, Zurmuhlen refused to have anypart of the Union.4Thereafter, about 8 months before the events which arethe subject of this proceeding, there was talk of thesurveyors in the Respondent's employ joining a union. Atthat time Zurmuhlen called a meeting of all the employeesengaged in surveying in the Respondent's office. Zurmuh-len told the assembled employees how, if they stayed withthe Respondent, they would receive company benefits andthat he would not accept the Union. He stated that hewould go out of business in New York State beforeaccepting a union and that he would have his partners dothe field work themselves.5C.The EventsWe come now to the events that are alleged to constitutethe unfair labor practices. These events occurred betweenDecember 9 and 15,1969.6 During this time,Respondentmaintained its main office on DumontAvenue,StatenIsland,New York Cityand a field office at a job beingconstructed elsewhere in Staten Island on the RichmondZurmuhlen stated that he would abide by theresults of an electionand thathe would not object to an election being held with the employees if theyrequestedan electionThis testimony is uncontroverted and I credit it6 Except as otherwisestated,all dates are in 1969 FREDERICK H. ZURMUHLEN ASSOC.Park=way, section 3. At that Richmond Parkway site,Respondent was engaged in consulting work for the Stateof New York, checking the work of the contractor on thejob in order to certify to the State that payment might bemade based on proper work completion. Kunath andWalsh were engaged at thatsiteconstantly checking thework of the contractor while the contractor was working ingrading and laying the road. In the course of this work, inorder to insure that the contractor was performing his workproperly, theRespondent's surveying employees wererequired to take measurements of such items as curves,roads, service ramps, and to check the line and grade on thesewer system. This was necessary to ascertain that thecontractor's own surveying parties were taking correctmeasurementsand that the contractor was properlyexcavating, laying out lanes and bridges, and pouring thenecessary concrete or asphalt.? It should be noted that atthe timeof the events herein the Richmond Parkwayconstruction was only partially completed and that muchwork was yet to be done. In fact, the work on that Parkwaywas still being performed at the time of the hearing herein,and the Respondent was still engaged as the supervisingengineerof that Parkway construction.In their work on the Richmond Parkway, Walsh andKunath worked as part of a surveying field party. The partychief was Arturo Martini, whom Respondent admits was asupervisor at that time. Kunath was the instrumentman andWalsh the rodman.8At the sametime,Toth was engaged in other surveyingwork along with one Billy Hicks, son of one of theRespondent's partners. These two worked out of theRespondent'smainoffice and were engaged at that timesurveying a proposed job for the planned Broadway Mall inthe Borough of Manhattan, city of New York, for the NewYork City Department of Parks. Their work consisted ofgatheringmaterial such as looking up various referencepoints as monuments and bench marks from which couldbe taken elevations. This is the type of work done at thebeginning of each new surveying job. At that time,according to Toth, there were at least 2 month's additionalwork to prepare the Broadway Mall job9At the union hall, on December 9, Toth signed a unionauthorization card and 2 days later, on December 11,Kunath and Walsh also signed such cards. It should benotedin connectiontherewith that the Respondent doesnot contest the validity of these cards which wereintroduced and received in evidence.At the time that Kunath and Walsh signed their cards,they were told byBusinessRepresentative Maguire that theUnion then represented a majority of the Respondent'sTFrom credited testimony of Kunath andWalshwhichwasuncontroverted8From theuncontrovertedtestimonyof Kunath which I credit9From the uncontroverted credited testimony of TothiSFrom credited, uncontroverted testimony of Kunath, Toth, Walshand MaguireiiFrom the uncontroverted testimonyofMaguirewhich I credit TheRespondent contends that Maguire should not be credited in this respectbecause this was hardlya businesslikeway for a unionto make contactwith an employer for the first time TheRespondent points out thatMaguire neverfollowed up this telephonecall with any written demand orany further telephone calls to theRespondentThe Respondentfurther465men doing line and grade, that is, survey work, and thatMaguire intended to telephone Zurmuhlen the next day,December 12, to tell him this and to demand recognitionand bargaining.ioThereafter,during the morning of December 12, aFriday,Maguire telephoned Respondent's office. A femaleemployee answered the telephone and, after she stated thatitwas Zurmuhlen's office,Maguire identified himselfsaying that he was the business representative for Local15-D of the International Union of Operating Engineersand that he wanted to speak to Zurmuhlen. The lady toldMaguire that Zurmuhlen was not in, but that she wouldhave Zurmuhlen call Maguire back. Maguire then request-ed that Zurmuhlen call him back and told the lady that thepurpose of his call was to notify Zurmuhlen that Maguirerepresented a majority of Zurmuhlen's employees doingsurveywork.He further demanded recognition as thebargaining representative of these people and he also statedthat he desired to set up a meeting to negotiate anagreement on behalf of the employees whom he represent-ed.Maguire left his name and his telephone number but henever heard from Zurmuhlen or anyone connected with theRespondent firm."During the morning of December 12, the same morningthatMaguire called the Respondent to demand recogni-tion, SupervisorMartini asked Walsh and Kunath, withwhom he worked as a surveying party, if they "had signedfor the Union." Martini explained to the two that he wasasking this question because Zurmuhlen had telephonedhim earlier asking if any of Martini's men were involvedwith the Union. Walsh and Kunath both admitted that theyhad signed cards and when Martini asked why they did sothey explained to him that they wanted additional benefitsand higher wages. Thereupon, Martini told them that theywould have to return to the field office, out of which theyworked, so that Martini could call Zurmuhlen and tell himthatWalsh and Kunath had joined the Union. Walsh andKunath followed Martini to the office where Martini madea telephone call to Zurmuhlen. Martini told ZurmuhlenthatKunath and Walsh had joined the Union. Martinihung up the telephone at the end of this conversation andtoldWalsh and Kunath that Zurmuhlen would be out to seethem that afternoon.However, Zurmuhlen did not arrive at the field office thatafternoon. But, Martini went for a very long lunch leavingKunath and Walsh in the office. This was very unusualinasmuch as Martini normally ate lunch with the twoemployees in the field office. When Martini returned latethat afternoon he told Kunath and Walsh that he hadlunched with Zurmuhlen and Zurmuhlen told him, Martini,argues that it is hardly believable that a union business agent, who isknowledgeable in the ways of business and in thewaysof unions, wouldleave a demand for recognition and a request for bargaining with a minoremployee of the Respondent without further correspondence TheRespondent also argues, in its brief, that only one lady was employed inthe office on the day that the alleged telephone call by Maguire wasmade, and that an affidavit was submitted to the Regional Director inwhich this female employee denied ever having received such a telephonecall from Maguire However, this affidavit was not placed in evidence, wasnot offered in evidence, and was not produced at the heanng Moreover,the lady employee was not produced by the Respondent at the hearingAccordingly, in consideration of all of the foregoing, I find and concludethatMaguire's testimony is believable 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Zurmuhlen would never "join the Union." Martinifurther informed Kunath and Walsh that Zurmuhlen andSupervisor George De Benedicty would be out to the fieldoffice to see Kunath and Walsh on the morning of the nextworkday, Monday, December 15.12At approximately the same time that these matters wereoccurring with regard to Kunath and Walsh, employeeToth who was working out of the main office came into themain office on that Friday to make out a report on hisprevious day's activities. He waited for his supervisor, DeBenedicty, to furnish him with instructions as to his nextassignment, but De Benedicty did not give Toth any work.Toth waited in the office all day that Friday. Althoughthere was work to be done on the Broadway Mall job, nowork was assigned to Toth. Nor was any explanation givento Toth for this failure to assign him work. Thereafter, onMonday, December 15, Toth again reported to theRespondent'smain office while Kunath and Walshreported to their usual assignment in the field office.After arriving at the main office, Toth was called into theoffice of De Benedicty where both De Benedicty andZurmuhlen were present. De Benedicty then asked Toth"What's this I hear about the Union?" Toth told DeBenedicty and Zurmuhlen that he had joined the Union.Zurmuhlen then stated "Well, at least we know who thethird person is." Then the question was asked of Toth whyhe had joined the Union. The record does not disclosewhether it was De Benedicty or Zurmuhlen who asked thisquestion.When Toth answered that he joined the Union toobtain a higher salary and more benefits, Zurmuhlen saidthat he knew that Toth had always been loyal to theRespondent and had always attempted to do his jobproperly. Then Zurmuhlen reminded Toth that the latterhad advanced a long way since starting to work for thefirm, which Toth acknowledged. Zurmuhlen then dismissedToth saying that he would talk to him later. Toth thenreturned to his work station in the main office but noinstructions had been left for him although, again, therewas work remaining to be done. He waited all morning butno assignment was given him.i3On that Monday morning, December 15, Kunath andWalsh, except for one small minor job, were not assignedany work by Martini and they awaited the assignment ofwork during the entire morning. Finally, around 1 p.m. ofthat day, Zurmuhlen and De Benedicty arnved at the fieldofficeand went into the office of resident engineerFernandez who was in charge of the office. About a halfhour or an hour after De Benedicty and Zurmuhlenarrived at the field office they called in Kunath and Walsh.Zurmuhlen immediately asked them why they had joinedthe Union. Kunath and Walsh answered that they wantedhigher wages and more benefits. Zurmuhlen then told themthat employees could not work for the Union and for him atthe same time because, he explained, they could not beloyal to two bosses. Zurmuhlen then told Kunath and12Allof the foregoing from credited, uncontroverted testimony ofKunath and Walsh Martini did not testify13From the credited uncontroverted testimony of Toth It issignificantthat although De Benedicty testified he did not deny any of the foregoingconversation between Toth and De Benedicty and ZurmuhlenIt is alsosignificant that with regard to the testimony of Kunath and Walsh inrelating the events of Friday, December 12, and the conversation withWalsh that they had grown with the Respondent; they hadreceived bonuses and paid vacations even though partnersthemselves did not receive such benefits; employeesreceivedtimeoff; and the Respondent permitted employeestowork throughout the year without layoff. Zurmuhlenstated then that if the Union came into the picture theRespondent would lay off employees during winter monthswhen work was slow. Then, residentengineerFernandezbroke into the conversation and stated to Zurmuhlen "Let'sget this over with." Zurmuhlen told Martini that he couldhave the "honors," whereupon Zurmuhlen handed Martinitwo payroll checks which had evidently been prepared andsigned before Walsh and Kunath came into the room andwhich Zurmuhlen had had openly in his possession while hewas speaking to the two employees. Martim handed thechecks to Kunath and Walsh who immediately left. Thetime that they left was 3 hours before the normal 4:30quitting time.14At sometime before 3:30 on the same afternoon DeBenedicty, who had returned from the field office to themainoffice, called Toth to his office. When Toth came intothe office he saw a check already filled in and signed lyingon De Benedicty's desk. De Benedicty then told Toth thathe hated to do what he had to do, that the Company didthe best it could for Toth, and that De Benedicty hadtaught Toth a lot. He further told Toth that the Companycould offer Toth a $100 raise a month but that it would notcompare with what the Union could offer. Then, DeBenedicty handed Toth the check without any furtherconversation.Upon receipt of the check Toth told DeBenedicty that he guessed he was fired and that he knew itwas coming. De Benedicty did not deny in that conversa-tion that Toth was fired. The discussion revolved aroundToth's saying he would attempt to get a job at the WorldTrade Center. Toth mentioned that he would like to getmore schooling.With that Toth left several hours earlierthan his normal quitting time.15The checks given Kunath, Walsh, and Toth on December15, included termination pay and the vacationpay.Additionally, as hereinbefore noted, December 15 was nota regular payday. Additionally, Respondent's own recordswith regard to Toth note that Toth was "terminated."On the night of January 15 Toth received a telephonecall from De Benedicty at Toth's home. De Benedicty toldToth that the Respondent had not actually terminatedToth as yet and that Toth could come back to work for theRespondentas aninspector on a pool job It should benoted that this was a different job than that which wasnormally performed by Toth who had been doing the workof a surveyor. Toth pointed out that De Benedicty did notoffer him surveying work and he explained that he wouldnot return to work as an inspector. De Benedicty thenasked Toth not to contact union delegate Maguire butinstead report the next morning to his inspector'sjob. Tothdid not answer definitely but said only that he wouldMartini, that Respondentdid not call upon Martini totestify to deny anyof the content of this conversation14From the uncontrovertedtestimony of Walsh andKunath which IcreditNeitherDe Benedicty nor Fernandez denied any of this testimonywhen theytestifiedZurmuhlen did not testify15From the credited testimony of Toth whichwas not denied by DeBenedicty FREDERICK H. ZURMUHLEN ASSOC.discuss the matter with Kunath and Walsh who were alsoterminated on that day. After speaking to Kunath, Walsh,and Maguire, Toth decided not to return to the inspector'sjob and told this to the Company's inspection supervisorwho telephoned Toth the next morning, Tuesday, Decem-ber 16. This was the last contact that Toth had with theRespondent.However,KunathdidattendtheRespondent's subsequent Christmas party. Walsh had nofurther contact with the Respondent whatsoever afterDecember 15.16Noteworthy in connection with these terminations, asrelated above, is the testimony of Kunath and Toth, asstipulated to by Zurmuhlen at the hearing, that in prioryears no employee had been laid off when work was slowduring the winter months but that Respondent had, on thecontrary, made work for these employees so that they couldwork 12 months out of the year. Of additional significanceis the testimony, again uncontroverted, of Toth, Kunath,and Walsh that there was still work to be done on thevarious assignments to which they were directed at the timeof the terminations.D.Respondent's Explanation of the TerminationsAs noted above, in its answer, the Respondent allegesthat the termination of the three employees, Toth, Kunath,and Walsh, was the result of economic conditions and thatthe men were laid off by reason of mutual agreement. Theanswer further states that the Respondent had beenconsidering the termination of the three discrimmatees forsome time prior to December 15, 1969, inasmuch as theRespondent had no further work for them to do and hadbeen carrying them on the payroll to avoid terminatingtheir employment prior to the Christmas holiday season.On i he other hand, Respondent also states it had previouslyimplored discriminatee Toth to reconsider his decision toaccept other employment and asked him to continue hisemployment with Respondent. It is evident on the face ofthis pleading that there is a patent inconsistency in that theRespondent alleges that it decided to lay the people off foreconomic reasons but that the layoff was mutually agreedupon. Moreover there is an inconsistency in stating that itconsidered the layoff of Toth at the same time it imploredhim to stay on as an employee with the Respondent.In support of the allegations in its answer that thetermination of the three alleged discriminatees was foreconomic reasons only, the Respondent offered twowitnesses, Edward Fernandez and George De Benedicty,both associates in the Respondent's firm.Fernandez testified that in August 1969 the Respondent,as consulting engineer on the Richmond Parkway job,approved payment to the contractor in the amount of$680,000 which sum steadily decreased each month to but$35,000 in December 1969, and only $23,000 in January1970Moreover, Fernandez testified that for 2 monthsprior to the time of the termination of Toth, Walsh, andKunath, in reviewing the Respondent's budget, Fernandezrecommended the dismissal of Kunath and Walsh and thereassignment of duties for Toth. Additionally, De Benedic-16From credited portions of the testimony of Toth, Kunath, and Walsh,which portions went unrefuted by any Respondent witness467ty testified that at the time that these employees wereterminated the Respondent had bid on contracts on anumber of major jobs on which proposals were submitted.However, De Benedicty further testified that the Respon-dent was not awarded any of these contracts.Moreover, Fernandez testified that in the period prior toDecember 15, 1969, the Respondent, in order to keep theemployees occupied, engaged them in duties not essential atthat time of the year and that the same duties could havebeen performed many months later in the spring of thefollowing year. Additionally,someof the employees inquestion took vacations around this time because of theslacknatureof the Respondent's business. This wasadmitted by employee Kunath. Also, De Benedicty testifiedthat Toth was engaged during the months of September,October,November, and December, 1969 gatheringinformation for contracts which were never received by theRespondent and his salary was charged to overhead or toprojects never awarded to the Respondent Additionally, allthree discriminatees admitted, in testifying, that they knewthat work was slow and that they could not see any morework coming into the Respondent's shop at that time of theyear.On the other hand, Fernandez testified, as did the threediscriminatees, that in prior years there had been slow-downs, but, Fernandez admitted, in December 1969 therewas a normal slack work period similar to that whichoccurred every preceding year. Nevertheless, Kunath andToth, who had worked for the Respondent in previousyearshad never been laid off before, according toFernandez. This testimony was agreed to by Toth andKunath. Also, as noted above, Toth's current job on whichhe was working at the time of the termination had at least 2months to go according to Toth, and the RichmondParkway job, on which both Kunath and Walsh wereengaged, was still in progress as of the date of the hearingherein.E.Concluding Findings as to the TerminationsZurmuhlen, although he did not testify, admitted at thehearing in representing the Respondent that the Respon-dent was "making work today for certain of our people"because Respondent ordinarily keeps people in its employand has their services charged to various contracts which"we will assume will be comingin somefuture date atwhich time we will be able to bill." Moreover, heretofore setforth immediately above is the testimony of Fernandez inwhich he admits that the slack period was normal for thattimeof the year and that Kunath and Toth had not beenlaid off during similar slack periods in prior years.17With regard to the Respondent's contention that theterminations were mutually agreed on, there is nothing inthe record to show that any one of the alleged discrimina-tees told anyone in the Respondent's supervisory hierarchythat they were looking for other jobs and were thinking ofleaving theRespondent's employ. Thus, I find andconclude, inasmuch as there was no testimony to the effectthat there was a mutual agreement to terminate, theitWalsh had not worked for theRespondent long enoughto have beenaffected by any prior yearsbusiness 468DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees were discharged as of December 15, 1969, andthey had no part in deciding whether they would terminatetheir employment.Heretofore recited at length is the manner in which theterminations occurred.As noted, the Union made itsdemand upon the Respondent on December 12, the dayafterWalsh and Kunath had signed their union authoriza-tion cards and 3 days after Toth had signed his. That theRespondent knew of the signing of the cards and thejoining oftheUnion and the Union demand is apparentfrom the manner in which the employees were interrogatedon December 12 both by Martini and by De Benedicty andZurmuhlen. Thus, it is established, and I find, that theRespondent had full knowledge of the employees'joiningtheUnion to which Zurmuhlen had expressed suchvehement opposition at prior times. In fact, Martini statedto Kunath and Walsh, after he had lunch with Zurmuhlenon December 12 and had informed Zurmuhlen that Kunathand Walsh had joined the Union, that Zurmuhlen wouldnever stand for havinga union inhis shop, or, to useMartini's own words, that Zurmuhlen "would never jointhe union."While it is entirely possible that work was slack as of thetime of theterminationsof the three alleged discrimmatees,Ialso find and conclude that work had been slack in prioryears and, under the same circumstances, the Respondenthad found work for its employees and had not laid themoff.Moreover, the terminations within a few days after theemployees had signed union authorization cards, and only3 days after the Union had made its demand upon theRespondent, could not, under all the circumstances, havebeen motivated solely by the fact that the Respondent wasnot enjoying a profitable economic period Indeed, Iconclude that the Respondent would not have terminatedthe employment of these individuals had it not been for theadvent of the Union and the employees' advocacy of thesame.Ifurther conclude, therefore, that the Respondent'sdefense that it was an economic necessity to terminate theseemployees is of no avail in the circumstances presented.Finally,Ifindand conclude that the Respondentdiscriminatorily discharged employees Toth, Kunath, andWalsh because of their advocacy of the Union and becausethey joined the Union and, additionally, because the Unionmade a demand for recognition and bargaining upon theRespondent. Such discharges are violative of Section8(a)(3) and (1) of the Act and I so find.With regard to the telephone call to Toth by DeBenedicty on the night of Monday, December 15, offeringToth a job as an inspector, and stating that Toth had notbeen fully terminated as of thattime, I do not find that thiswas an offer of reinstatement to the same or equivalentposition which Toth had enjoyed prior to the discharge thatoccurred that morning. Accordingly, I find that none of thethree discriminatees has ever been offered reinstatement totheir former or equivalent positionsF.Conclusions as to the Interference, Coercion, andRestraintAs set forth above, during the morning of the same daythatUnion made its demand, Supervisor Martini askedKunath and Walsh if they had signed cards for the Unionand explained that he was asking because Zurmuhlen hadtelephoned asking him if any of Martini's men wereinvolved with the Union. This isa classic case of unlawfulinterrogation which constitutes interference, coercion, andrestraint in violation of Section 8(a)(1) of the Act. I so find.When, on that same afternoon, Martini told Walsh andKunath that Zurmuhlen would never join the Union, heengaged in discouraging union activities in violation ofSection 8(a)(1) of the Act.When on themorningof December 15 De Benedictyasked Toth "What's this I hear about the Union" heengaged in interrogation which was violative of Section8(a)(1) of the Act as constituting interference with theemployees' Section 7 rights.Additionally, when Zurmuhlen at the exit interview ofWalsh and Kunath told them that the Respondentpermitted employees to work throughout the year withoutlayoff,but that if the Union came in the pictureRespondent would lay off employees without pay duringthe winter months, he threatened them with regard to theirSection 7 rights in violation of Section 8(a)(1) of the Act.G.The Refusal ToBargain1.The appropriate unitThe Respondent contends that it is not engaged in thesurveying profession but that rather its function is that ofconsultant or consultant engineer. Respondent states thatthe obligations imposed upon the engineer are not the sameas those imposed upon a contractor who must survey thejob before any of the work can be completed. Respondentargues that, under the State of New York Department ofPublicWorks and Specification, the stake out survey is theobligationof the contractor and that the engineerpermissively may check any or all portions of the surveystake out or work notes. Respondent also states that suchchecking does not relieve the contractor of any of theresponsibilities for the accuracy or completeness of hiswork and that it is therefore unreasonable to conclude thatthemere use of surveying instruments makes one asurveyor.On the other hand, all three discriminatees testified thatabout 95 percent of their worktime with the Respondentwas spent in performing surveying work, with the use ofsurveying instruments such as the theoadlite, the level, therod,and the chain. Moreover, Respondent's witness,Fernandez, testified that the titles given the employees,although not engineering titles, were only generalizationtitles used to satisfy payment requirements of the State ofNew York.On the other hand, it is apparent from the record that thesurveying work was organized in the manner in whichsurveying work generally is. Thus the employees wereorganized in field survey parties. In fact, the recordaffirmatively shows that Walsh and Kunath worked in afield survey party consisting of themselves and SupervisorPartyChiefMartini,whereas Toth worked with Hicksunder De Benedicty's supervision performing surveyingwork. Thus Walsh, Kunath, Toth, and Hicks were fulltimesurveying employees who did only surveying work except FREDERICK H. ZURMUHLEN ASSOC.469for the small percentage of the time when they worked inthe Respondent's office during bad weather.The discriminatees testified, without contradiction, thatthey all started as rodmen and through schooling andon-the-job training they acquired additional skills. Thus,Kunath became an instrumentman and Toth became ahighly skilled mstrumentman and also an assistant chief ofparty.18Thus, I conclude that the Respondent at all materialtimesemployed field survey employees having a mutualityof interest separate and apart from Respondent's otheremployees.Accordingly, I find and conclude that all field surveyemployees of the Respondent, employedat itsNew YorkStateoperations,exclusiveof inspectors,draftsmen,professional employees, office clerical employees, all otheremployees, guards, and all supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.192.The Union's majority statusAlthough thereis some testimony in therecord to theeffect that other employees beside the three discriminateesand the son of one of the partners, Hicks, were engaged orhad been engaged at some time or other in the surveyingprocesses, the testimony of Kunath, Walsh, and Tothestablishesthat as of the time of the Union's demand hereinthe only employees so engaged were the three discrimina-tees and Hicks.Thus, during the relevant time, the Respondent had onlyfour nonsupervisory surveying employees, of whom one,Hicks, was the son of a copartner and he is, therefore,excluded from the unit heretofore found appropriate.20As fully set forth earlier in this decision, on December 9Toth signed a union authorization card and Kunath andWalsh signed similar cards of December 11. These cardswere signed at the union hall. The Respondent does notattack the validity of any of these cards and I thereforeconclude that the cards were valid union authorizationcards sufficient to support the Union's assertion that it is amajority representative of the Respondent's employees inthe appropriate unit.Accordingly, I find that on or about December 11, 1969,a majority of the employees of the Respondent, in the unitdescribed above, designated and selected the Union as theirrepresentative for the purposes of collective bargaining withthe Respondent, and at all times since that date, the Union,by virtue of Section 9(a) of the Act, has been and is now theexclusive representative of all the employees in said unit forthe purpose of collective bargaining.party to whom he spoke that the Union was the majorityrepresentative of the Respondent's employees engaged insurveying and that the Union requested recognition andbargaining.Although itisrather unusual that a unionrepresentative would not follow up such a telephone callwith a letter of demand or a call back to speak to one of theprinciples of the partnership,or at least to someone inauthority,it isclearly apparent, from the record, that theRespondent's actions which followed Maguire's telephonecallwere indicative that the Respondent'spartner,Zurmuhlen, received the message and was fully cognizantof the Union's representations and demand. Thus, theRespondent immediately,through Zurmuhlen,Martini,and De Benedicty began to interrogate the employees as totheir union membership and made it clear to the employeesthat Respondent would not tolerate the Union or recognizeit.In fact, in addition to the interrogation and threats, asfound above, the Respondent began, and did succeed in,destroying the Union's majority by discharging the threeemployees eligible for inclusion in the appropriate unit.In circumstances such as these the SupremeCourt hasheld 21 that where an employer rejects a union card majoritywhile at the same time committing unfair labor practicesthat tend to undermine the union'smajority and make afair election among employees an unlikely possibility, theBoard is authorized to order recognition and bargaining asa remedy for the refusal to bargain.In the instant case,the Respondent,as soon as it wasapprised of the fact of the Union's majority and its demandfor recognition and bargaining,set out on a course of unfairlabor practices constituting interference,coercion, andrestraintand then culminated its activity with theimmediate discharge of all of the employees in the unit,thus destroying the Union's majority.Under these circumstances,I find and conclude that theRespondent unlawfully refused to bargain with the Union,itsemployees'majority representative, in violation ofSection 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activityof the Respondent set forth in section III,above, occurringin connection with the operations of theRespondentset forthin sectionI,above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several Statesand tend to lead tolabor disputesburdening and obstructing commerce andthe free flow thereof.THE REMEDY3.Concluding findings as to the demand and therefusalIt has been found, above, that on December 12 Maguire,theUnion'sbusiness representative,called the Respon-dent's place of business on the telephone and informed the11 From the uncontroverted testimony of Kunath and Toth19SeeBrowne and Buford, Engineers and Surveyors,145 NLRB 765,Truman Schlup,Consulting Engineer,145 NLRB 768Having found that the Respondent has engaged incertain unfair labor practices it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that the Respondent has engaged in20 See Sec 2(3) of the Act21NLRB v Gissell Packing Co,395 U S 575 470DECISIONS OF NATIONALLABOR RELATIONS BOARDinterference,coercion,and restraint in violation of Section8(a)(1) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom.It having been found that the Respondent has discrimina-torilydischarged John W. Toth, Henry R. Kunath, andJohn J. Walsh, Jr., I shall recommend that Respondentoffer the said employees immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges. In addition, I shall recommend that Respondentmake these employees whole for any loss of earnings theymay have suffered by reason of the discrimination againstthem by payment to each of a sum of money equal to thatwhich each would normally have earned from the date ofhis discharge, less net earnings during said period. Backpayshall be computed with interest on a quarterly basis in themanner described by the Board in F. W.WoolworthCompany,90 NLRB 289, 291-295, andIsisPlumbing &Heating Co.,138 NLRB 716.Having found that Respondent has unlawfully refused tobargain with the Union in good faith and has therebyviolated Section 8(a)(5) of the Act, I shall recommend thattheRespondent cease and desist from refusing to sobargain and shall further recommend that the Respondentbargain,upon request,with the Union and, if anunderstanding is reached, embody such understanding in asigned agreement.In view of the nature of the unfair labor practices hereinfound, including discrimination, which goes to the veryheart of the Act,22 there exists the danger of commission bythe Respondent of other unfair labor practices proscribedby the Act Accordingly, I recommend that Respondent bedirected to cease and desist from in any other mannerinfringing upon the rights guaranteed employees in Section7 of the Act.23Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By discriminatorily discharging employees John W.Toth,Henry R. Kunath, and John Walsh, Jr., theRespondent has violated Section 8(a)(3) and (1) of the Act.5.All field survey employees of the Respondent,employed at its New York State operations, exclusive ofinspectors,draftsmen,professionalemployees,officeclerical employees, all other employees, guards, and allsupervisors as defined in Section 2(11) of the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the Act6.At all times since December 11, 1969, the Union hasbeen the exclusive representative of all the employees in theaforesaid unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, orother terms and conditions of employment.7.By refusing on December 12, 1969, and thereafter, tobargain collectively with the aforesaid labor organization,theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERRespondent,FrederickH.Zurmuhlen and EdwardThomas Hicks, d/b/a Frederick H. Zurmuhlen & Associ-ates, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their membershipin the Union, and threatening employees with reprisalsshould Respondent's employees select the Union as theirbargaining representative.(b)Discouraging membership in International Union ofOperating Engineers, Local 15-D, AFL-CIO, or any otherlabororganization,by discharging any employee forengaging in protected union or concertedactivity, or bydiscriminating against employees in any other manner inregard to their hire and tenure of employment or any termor condition of employment.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights to form,join,assist,or be represented by International Union ofOperating Engineers, Local 15-D, AFL-CIO, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing,or to engage in otherconcerted activity for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activity.(d)Refusing to bargain collectively with InternationalUnion of OperatingEngineers,Local 15-D, AFL-CIO, astheexclusive representative of its employees in thefollowing appropriate unit:All field survey employees of the Respondent employedat itsNew York State operations, exclusive ofinspectors, draftsmen,professional employees,officeclerical employees, all other employees, guards, and allsupervisors as defined in Section 2(11) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer John W. Toth, Henry R. Kunath, and John J.Walsh,Jr., immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges enjoyed, andmake each whole for any loss of earnings each may have22N L R B v EntwistleMfg Co,120 F 2d 532, 536 (C A 4)23N L R B v ExpressPublishingCompany,312 U S 426, 433 FREDERICK H. ZURMUHLEN ASSOC.suffered by reason of discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."(b) Notify John W. Toth, Henry R. Kunath, and John J.Walsh, Jr., if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records andreports, and all other reports necessary to analyze theamount of backpay due under this recommended Order.(d) Upon request, bargain collectively with InternationalUnion of Operating Engineers, Local 15-D, AFL-CIO, asthe exclusive bargaining representative of the Respondent'semployees in the unit found appropriate with respect torates of pay, wages, hours of employment, and other termsand conditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(e) Post at its main office in Staten Island, New York, andin its field offices in the State of New York, copies of theattached noticemarked "Appendix."24 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material. No other material relative to thismatter shall be posted during this period.(f)Notify the Regional Director for Region 29, in writing,within 20 days from receipt of this Decision, what steps theRespondent has taken to comply herewith.2524 In the event no exceptions are filed as provided by Sec 102 46 of theRulesand Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations Board "25 In the event that this recommended Order is adopted by the Board,thisprovisions shall read"Notify said Regional Director, in writing,within 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United State Government471WE WILL NOT question any employees about theirunion activities or their membership in the Union.WE WILL NOT make any threats to our employeesregarding the lessening of working conditions in theevent the Union represents our surveying employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to form, join, or assist or be represented by theInternationalUnion of Operating Engineers, Local15-D, AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, or engage in other concerted activitiesfor purpose of collective bargaining or other mutual aidor protection or to refrain from any and all suchactivities.WE WILL offer to John W. Toth, Henry R. Kunath,and John J. Walsh, Jr., immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and we will make each whole forany loss of earnings that each may have suffered as aresult of our discrimination against him.WE WILL, upon request, bargain collectively withInternationalUnion of Operating Engineers, Local15-D, AFL-CIO, as the exclusive bargaining represent-ative of our employees in the unit found appropriateherein with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement:All field survey employees employed at our NewYork State operations, exclusive of inspectors,draftsmen, professional employees, office clericalemployees, all other employees, guards, and allsupervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes ofcollectivebargainingwithin themeaning ofSection 9(b) of the Act.WE WILL notify John W. Toth, Henry R. Kunath,and John J. Walsh, Jr., if any are presently serving intheArmed Forces of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andServiceAct, as amended, after discharge from theArmed Forces. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain, orrefrain from becoming or remaining,members of Interna-tionalUnion of Operating Engineers,Local 15-DDAFL-CIO, or anyother labor organization,except to theextent that this right may be affected by an agreement inconformity with Section 8(a)(3) of the amended Act.FREDERICKH. ZURMUHLEN& ASSOCIATES,(Employer)Thisis an official notice and must notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the dateof posting and must notbe altered, defaced,or covered by any othermaterialAny questionsconcerning this noticeor compliance withitsprovisionsmay be directed to the Board's Office, 16CourtStreet,Fourth Floor, Brooklyn, New York 11201,Telephone 212-596-3535.DatedBy(Representative)(Title)